                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION

ARTHUR FLEMMING MOLER                          :          DOCKET NO. 19-cv-0809
    REG. # 27271-171                                          SECTION P

VERSUS                                         :          JUDGE JAMES D. CAIN, JR.


CLARA BATY, ET AL.                             :          MAGISTRATE JUDGE KAY

                                       JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, considering the objections to the Report and

Recommendation in the record and noting that the plaintiff has provided no basis for curing

his claims through amendment;

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Motion for

Extension of Time to Amend [doc. 11] be DENIED and that this Bivens action be

DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), as

frivolous and for failure to state a claim on which relief may be granted. The Clerk of Court

is instructed to send a copy of this Judgment to the keeper of the Three Strikes List in Tyler,

Texas.

         THUS DONE AND SIGNED in Chambers on this 16th day of October, 2019.



                            __________________________________
                                    JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
